387 F.2d 146
Mike A. FITCH, Appellant,v.UNITED STATES of America, Appellee.
No. 24452.
United States Court of Appeals Fifth Circuit.
December 13, 1967.

Crawford S. Kerr, Jr., El Paso, Tex., for appellant.
Mario J. Martinez, Asst. U. S. Atty., El Paso, Tex., for appellee.
Before JONES, WISDOM and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The appellant, Mike A. Fitch, appeals from a conviction of interstate transportation of a stolen motor vehicle. It was his contention that he was using the vehicle with the consent of the owner. The jury resolved this issue against his contention and we have no difficulty in concluding that the evidence was sufficient to warrant the verdict of guilty which the jury returned. The proceedings in the district court were free from error and its judgment is


2
Affirmed.